Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered August 24, 1999, convicting him of manslaughter in the second degree, upon his plea of guilty, and burglary in the second degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly seated a white female venireperson whom he peremptorily challenged. The trial court’s determination that the defense counsel’s explanation for the challenge constituted mere pretext is supported by the record (see, Batson v Kentucky, 476 US 79; People v Allen, 86 NY2d 101, 110; People v Mondello, 191 AD2d 462, 463). The defense counsel admitted that in addition to his proffered race-neutral explanation, *256which the trial court properly held was belied by the record, race was an additional factor in his decision to challenge the venireperson (see, People v Stiff, 206 AD2d 235, lv denied 85 NY2d 867, cert denied 516 US 832).
The defendant’s remaining contention is without merit. H. Miller, J. P., Townes, Crane and Cozier, JJ., concur.